 




 

EXHIBIT 10.8

NON-QUALIFIED STOCK OPTION AGREEMENT




This Stock Option Agreement (this “Agreement”) is made and entered into as of
_________ by and between Lightwave Logic, Inc., a Nevada corporation (the
“Company”) and _______________ (the “Director”).




Grant Date: ____________________________________

Exercise Price per Share: __________________________

Number of Option Shares: _________________________

Expiration Date: _________________________________




 

 

1.

Grant of Option.

 

1.1

Grant; Type of Option. The Company hereby grants to the Director an option (the
“Option”) to purchase the total number of shares of Common Stock of the Company
equal to the number of Option Shares set forth above, at the Exercise Price set
forth above. The Option is being granted pursuant to the terms of the Lightwave
Logic, Inc. 2016 Equity Incentive Plan (the “Plan”). The Option is intended to
be a Non-qualified Stock Option and not an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code.

 

 

1.2

Consideration; Subject to Plan. The grant of the Option is made in consideration
of the services to be rendered by the Director to the Company and is subject to
the terms and conditions of the Plan. Capitalized terms used but not defined
herein will have the meaning ascribed to them in the Plan.

 

 

2.

Exercise Period; Vesting.

 

2.1

Vesting Schedule. The Option will become vested and exercisable with respect to
the __________  Option Shares pursuant to the following vesting schedule until
the Option is 100% vested:

__________________

__________________

The unvested portion of the Option will not be exercisable on or after the
Director’s termination of Continuous Service.

 

 





















--------------------------------------------------------------------------------

 




2.2

Expiration. The Option will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.

 

 

3.

Termination of Continuous Service.

 

3.1

Termination of Continuous Service for a Reason Other Than Retirement,
Disability, Death or Removal from the Board for Cause. If the Director’s
Continuous Service is terminated for any reason other than Retirement (as
defined below), Disability, death or removal from the Board for Cause, the
Director may exercise the vested portion of the Option, but only within such
period of time ending on the Expiration Date.

3.2

Termination due to Retirement. If the Director’s Continuous Service terminates
as a result of the Director’s Retirement, the Director may exercise the vested
portion of the Option, but only within such period of time ending on the
Expiration Date. For purposes of this Agreement, the term “Retirement” means
voluntary termination of membership on the Board after reaching age ______.

 

3.3

Termination due to Disability. If the Director’s Continuous Service terminates
as a result of the Director’s Disability, the Director may exercise the vested
portion of the Option, but only within such period of time ending on the
Expiration Date.

 

3.4

Termination due to Death. If the Director’s Continuous Service terminates as a
result of the Director’s death, or the Director dies within the period following
termination of the Director’s Continuous Service during which the vested portion
of the Option remains exercisable, the vested portion of the Option may be
exercised by the Director’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by the person designated to
exercise the Option upon the Director’s death, but only within the time period
ending on the Expiration Date.

3.5

Removal from the Board for Cause. If the Director is removed from the Board for
Cause, the Option (whether vested or unvested) shall immediately terminate and
cease to be exercisable.

 

3.6

Extension of Termination Date. If following the Director’s termination of
Continuous Service for any reason the exercise of the Option is prohibited
because the exercise of the Option would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
expiration of the Option shall be tolled until the date that is thirty (30) days
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities requirements.

 

 

4.

Manner of Exercise.

 

4.1

Election to Exercise. To exercise the Option, the Director (or in the case of
exercise after the Director’s death or incapacity, the Director’s executor,
administrator, heir or legatee, as the case may be) must deliver to the Company
an executed stock option





--------------------------------------------------------------------------------

 




exercise agreement substantially in the form attached hereto as Appendix A and
in such form as is approved by the Committee from time to time (the “Exercise
Agreement”).

If someone other than the Director exercises the Option, then such person must
submit documentation reasonably acceptable to the Company verifying that such
person has the legal right to exercise the Option.

 

 

4.2

Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise to the extent permitted by applicable
statutes and regulations, either:

 

(a)

in cash or by certified or bank check at the time the Option is exercised;

 

(b)

by delivery to the Company of other shares of Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Exercise Price (or portion thereof) due for the number of shares being
acquired, or by means of attestation whereby the Director identifies for
delivery specific shares that have a Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares (a “Stock for Stock
Exchange”);

 

(c)

through a “cashless exercise program” established with a broker;

 

(d)

by reducing the number of shares otherwise deliverable upon exercise of such
Option by a number of shares with an aggregate Fair Market Value equal to the
aggregate Exercise Price at the time of exercise;

 

(e)

by any combination of the foregoing methods; or

 

(f)

in any other form of legal consideration that may be acceptable to the
Committee.

 

 

4.3

Issuance of Shares. Provided that the Exercise Agreement and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Director, the Director’s authorized
assignee, or the Director’s legal representative, and shall deliver certificates
representing the shares with the appropriate legends affixed thereto.

 

5.

No Right to Continued Service on the Board; No Rights as Shareholder. Neither
the Plan nor this Agreement shall confer upon the Director any right to be
retained as a Director of the Company. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director’s Continuous Service at any time. The Director shall not have any
rights as a shareholder with respect to any shares of Common Stock subject to
the Option prior to the date of exercise of the Option.

 





















--------------------------------------------------------------------------------

 




6.

Transferability. The Option is not transferable by the Director other than to a
designated beneficiary upon the Director’s death or by will or the laws of
descent and distribution, and is exercisable during the Director’s lifetime only
by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death or by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect. Notwithstanding, upon
prior written request, the Option may be transferred to a Permitted Transferee
upon written approval by the Committee at the Committee’s sole discretion.

 

 

7.

Change in Control; Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time which allows
the Director the ability to participate in the Change in Control with respect to
the shares of Common Stock subject to the Option.

 

8.

Adjustments. The shares of Common Stock subject to the Option may be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.

 

9.

Tax Liability and Withholding. Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Director’s responsibility and the Company:
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Director’s
liability for Tax-Related Items.

 

10.

Compliance with Law. The exercise of the Option and the issuance and transfer of
shares of Common Stock shall be subject to compliance by the Company and the
Director with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Director
understands that the Company is under no obligation to register the shares of
Common Stock with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

 

11.

Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Chief Operating Officer of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Director under this Agreement shall be in writing and addressed
to the Director at the Director’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.





--------------------------------------------------------------------------------

 




 

12.

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Nevada without regard to conflict of law
principles.

 

 

13.

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Director or the Company to the Committee (excluding the
Director if he serves on the Committee) for review. The resolution of such
dispute by the Committee shall be final and binding on the Director and the
Company.

 

14.

Options Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

15.

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director’s beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

16.

Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

 

17.

Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Director’s membership on the Board.

 

18.

Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Director’s material rights under this
Agreement without the Director’s consent.

 

19.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

20.

Acceptance. The Director hereby acknowledges receipt of a copy of the Plan and
this Agreement. The Director has read and understands the terms and provisions
thereof, and accepts





--------------------------------------------------------------------------------

 




the Option subject to all of the terms and conditions of the Plan and this
Agreement. The Director acknowledges that there may be adverse tax consequences
upon exercise of the Option or disposition of the underlying shares and that the
Director should consult a tax advisor prior to such exercise or disposition.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LIGHTWAVE LOGIC, INC.

 

By: _____________________

Name:

Title:

 

 




DIRECTOR

 




_____________________

Name:





--------------------------------------------------------------------------------

 




Appendix A

Exercise Agreement




--------------------------------------------------------------------------------

 




Stock Option Exercise Agreement

This Stock Option Exercise Agreement (this “Exercise Agreement”) is made and
entered into as of ______________ by and between Lightwave Logic, Inc., a Nevada
corporation (the “Company”), and the Purchaser named below. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Lightwave Logic, Inc. 2016 Equity Incentive Plan (the “Plan”).




Purchaser Name: _______________________

Address: ______________________________

_____________________________________

_____________________________________

Social Security Number: __________________

Date: _________________________________




 

1.

Option. The Purchaser was granted an option (the “Option”) to purchase shares of
Common Stock (“Shares”) under the Plan and the Stock Option Agreement between
the Company and the Purchaser dated _______________ (“Stock Option Agreement”),
as follows:

 Type of Option: Non-qualified Stock Option

 Grant Date: ___________________________________

 Number of Option Shares: ________________________

 Exercise Price per Share: _________________________

 Expiration Date: ________________________________

 

 

2.

Exercise of Option. The Purchaser hereby elects to exercise the Option to
purchase ________ Shares, which are, or will be as of the exercise date, vested
under the Stock Option Agreement.

 The total Exercise Price for all of the Shares being purchased is _____________
(total Shares being exercised times Exercise Price per Share).

 

3.

Payment of the Exercise Price; Delivery of Required Documents. The Purchaser
encloses payment in full of the total Exercise Price for the Shares in the
following form(s), as authorized by the Stock Option Agreement (check and
complete as appropriate):

 ____ In cash (by certified or bank check) in the amount of $______, receipt of
which is acknowledged by the Company.





--------------------------------------------------------------------------------

 




 ____ By delivery of ____ previously acquired Shares duly endorsed for transfer
to the Company.

 ____ Through a Stock for Stock Exchange (Contact Company COO).

 ____ By a broker-assisted cashless exercise (Contact Company COO).

 ____ By reduction in the number of Shares otherwise deliverable upon exercise
by the number of Shares with a Fair Market Value equal to the total Exercise
Price (Contact Company COO).

 The Purchaser will deliver any other documents that the Company requires.

4.

Tax Withholding. If the Company determines that it has a tax withholding
obligation, the Purchaser authorizes withholding and will make arrangements
satisfactory to the Company to pay or provide for any applicable federal, state
and local withholding obligations of the Company. The Purchaser may satisfy any
federal, state or local tax withholding obligation relating to the exercise of
the Option by any of the methods set forth in the Plan or Stock Option
Agreement. The Purchaser understands that ownership of the Shares will not be
transferred to the Purchaser until the total Exercise Price and all applicable
withholding taxes have been paid.




5.

Tax Consequences. The Purchaser understands that there may be adverse federal or
state tax consequences as a result of his or her purchase or disposition of the
Shares. The Purchaser also acknowledges that he or she has been advised to
consult with a tax advisor in connection with the purchase or disposition of the
Shares. The Purchaser is not relying on the Company for tax advice.

6.

Compliance with Law. The issuance and transfer of the Shares will be subject to,
and conditioned upon compliance by the Company and the Purchaser with, all
applicable federal, state and local laws and regulations and all applicable
requirements of any stock exchange or automated quotation system on which the
Shares may be listed or quoted at the time of such issuance or transfer.

7.

Successors and Assigns; Binding Effect. The Company may assign any of its rights
under this Exercise Agreement. This Exercise Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. This Exercise
Agreement will be binding upon the Purchaser and the Purchaser’s heirs,
executors, legal representatives, successors and assigns.

 

8.

Governing Law. This Exercise Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

9.

Severability. The invalidity or unenforceability of any provision of this
Exercise Agreement shall not affect the validity or enforceability of any other
provision, and each provision of this Exercise Agreement shall be severable and
enforceable to the extent permitted by law.

 





















--------------------------------------------------------------------------------

 




10.

Counterparts. This Exercise Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

11.

Notice. Any notice required to be delivered to the Company under this Exercise
Agreement shall be in writing and addressed to the Chief Operating Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Purchaser under this Exercise Agreement shall be in writing
and addressed to the Purchaser at the Purchaser’s address as set forth above.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

12.

Acknowledgement. The Purchaser understands that he or she is purchasing the
Shares under the Plan and the Stock Option Agreement, copies of which the
Purchaser has read and understands.

IN WITNESS WHEREOF, the parties have executed this Exercise Agreement as of the
date first above written.

 

LIGHTWAVE LOGIC, INC.

 

By: _____________________

Name:

Title:

 

 




PURCHASER

 




_____________________

Name:




 

 



















